In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-20-00087-CV

                         RONALD WINEGARDNER, APPELLANT

                                             V.

                            CATHOLIC CHARITIES, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                      Potter County, Texas
               Trial Court No. 109,395-1-CV, Honorable Walton Weaver, Presiding

                                     October 26, 2020

                              MEMORANDUM OPINION
                       Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Ronald Winegardner, appearing pro se, appeals from the trial court’s

judgment in favor of Appellee, Catholic Charities. We dismiss the appeal for want of

prosecution.


      Winegardner’s brief was originally due May 6, 2020, but we granted him two

extensions to file a brief. On September 8, 2020, Winegardner filed a document titled

“Appellants’ Opening Brief.” The document, however, failed to comply with any of the

briefing requirements of Rule of Appellate Procedure 38.1, and presented no issues for

appellate review. By letter of September 11, 2020, we notified Winegardner that the brief
did not satisfy the briefing requirements and directed him to file a compliant brief by

October 12 or the appeal would be dismissed for want of prosecution.


       On October 14, 2020, Winegardner filed “Appellants’ Response to Court Clerk’s

Letter of 9/11/2020 and Objection to Clerk’s Threatened Dismissal of Appeal.” The

document still failed to comply with the briefing requirements of Rule 38.1 and did not

present any issues for our review.


       Appellate briefs are meant to acquaint an appellate court with the issues in the

case and to present argument that will enable the court to decide the case. TEX. R. APP.

P. 38.9.   Thus, briefs must substantially comply with the briefing requirements of the

appellate rules. Id. If the court determines that the briefing requirements have been

flagrantly violated, it may require a brief to be amended, supplemented, or redrawn. Id.

If another brief that does not comply with the briefing requirements is filed, the court may

strike the brief and proceed as if the party had failed to file a brief. Id.


       “Appellants’ Opening Brief” flagrantly violated the briefing requirements of Rule of

Appellate Procedure 38.1. Winegardner was, therefore, ordered to redraw the brief.

Winegardner’s second attempt likewise did not comport with the briefing requirements.

For this reason, we strike the purported brief and proceed as if Winegardner failed to file

a brief. See TEX. R. APP. P. 38.9(a).


       Because Winegardner failed to timely file a brief and has not reasonably explained

this failure, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

42.3(c).


                                                           Per Curiam

                                               2